1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12       JULIE F. K.,1                               Case No. CV 18-00441-RAO
13                          Plaintiff,
14             v.                                    MEMORANDUM OPINION
                                                     AND ORDER
15       NANCY A. BERRYHILL, Deputy
         Commissioner of Operations of Social
16       Security,
                         Defendant.
17
18
19   I.       INTRODUCTION

20            Plaintiff Julie F. K. (“Plaintiff”) challenges the Commissioner’s denial of her

21   application for supplemental security income (“SSI”). For the reasons stated below,

22   the decision of the Commissioner is REVERSED, and the matter is REMANDED.

23   II.      PROCEEDINGS BELOW

24            On October 30, 2012, Plaintiff filed an application for SSI. (Administrative

25   Record (“AR”) 171, 193.) Her application was denied initially on August 7, 2013,

26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
1    and upon reconsideration. (AR 103, 117.) On November 24, 2014, Plaintiff filed a
2    written request for hearing, and a hearing was held on September 23, 2016. (AR 42,
3    123.)    Represented by counsel, Plaintiff appeared and testified, along with an
4    impartial vocational expert. (AR 44-64.) On November 22, 2016, the Administrative
5    Law Judge (“ALJ”) found that Plaintiff had not been under a disability, pursuant to
6    the Social Security Act,2 since October 30, 2012. (AR 37.) The ALJ’s decision
7    became the Commissioner’s final decision when the Appeals Council denied
8    Plaintiff’s request for review. (AR 1.) Plaintiff filed this action on January 18, 2018.
9    (Dkt. No. 1.)
10           The ALJ followed a five-step sequential evaluation process to assess whether
11   Plaintiff was disabled under the Social Security Act. See Lester v. Chater, 81 F.3d
12   821, 828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff had not
13   engaged in substantial gainful activity since October 30, 2012. (AR 26.) At step
14   two, the ALJ found that Plaintiff had the following severe impairments: degenerative
15   disc disease of neck and back; history of substance abuse; history of left proximal
16   humerus fracture; left frozen shoulder syndrome; and depressive disorder. (Id.) At
17   step three, the ALJ found that Plaintiff “does not have an impairment or combination
18   of impairments that meets or medically equals the severity of one of the listed
19   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (AR 27.)
20           Before proceeding to step four, the ALJ found that Plaintiff had the residual
21   functional capacity (“RFC”) to:
22           [P]erform light work . . . with the following non-exertional restrictions:
             1) occasional postural activities (but no climbing of ladders, scaffolds
23           or ropes); 2) occasional above-shoulder work with the left upper
24           extremity; and 3) no work at unprotected heights or around dangerous
             machinery. Further, the claimant is limited to non-complex, routine
25
26   2
      Persons are “disabled” for purposes of receiving Social Security benefits if they are
27   unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for
28   a continuous period of at least 12 months. 42 U.S.C. § 423(d)(1)(A).
                                                 2
            tasks. She also is unable to perform tasks that involve hypervigilance
1
            or responsibility for the safety of others.
2
     (AR 29.) At step four, the ALJ found that Plaintiff was capable of performing past
3
     relevant work as a fast-food worker and cashier, and thus the ALJ did not proceed to
4
     step five. (AR 36.) Accordingly, the ALJ determined that Plaintiff had not been
5
     under a disability since October 30, 2012. (AR 37.)
6
     III.   STANDARD OF REVIEW
7
            Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
8
     decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
9
     supported by substantial evidence and if the proper legal standards were applied.
10
     Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “‘Substantial evidence’
11
     means more than a mere scintilla, but less than a preponderance; it is such relevant
12
     evidence as a reasonable person might accept as adequate to support a conclusion.”
13
     Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citing Robbins v. Soc.
14
     Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)). An ALJ can satisfy the substantial
15
     evidence requirement “by setting out a detailed and thorough summary of the facts
16
     and conflicting clinical evidence, stating his interpretation thereof, and making
17
     findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation omitted).
18
            “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
19
     specific quantum of supporting evidence. Rather, a court must consider the record
20
     as a whole, weighing both evidence that supports and evidence that detracts from the
21
     Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
22
     (citations and internal quotation marks omitted). “‘Where evidence is susceptible to
23
     more than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan
24
     v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v.
25
     Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)); see Robbins, 466 F.3d at 882 (“If the
26
     evidence can support either affirming or reversing the ALJ’s conclusion, we may not
27
     substitute our judgment for that of the ALJ.”). The Court may review only “the
28
                                              3
1    reasons provided by the ALJ in the disability determination and may not affirm the
2    ALJ on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th
3    Cir. 2007) (citing Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)).
4    IV.   DISCUSSION
5          Plaintiff raises a single issue for review: whether the ALJ properly rejected the
6    opinion of Plaintiff’s treating physician. (See Joint Stipulation (“JS”) 4.) For the
7    reasons below, the Court agrees with Plaintiff.
8          A.     The ALJ Did Not Properly Assess The Opinion Of Plaintiff’s
9                 Treating Physician
10         Plaintiff argues that the ALJ improperly rejected the opinion of Thomas
11   Farham, M.D., Plaintiff’s treating physician. (See JS 4-10.) The Commissioner
12   argues that the ALJ properly rejected this opinion. (See JS 11-29.)
13                1.    Applicable Legal Standards
14         Courts give varying degrees of deference to medical opinions based on the
15   provider: (1) treating physicians who examine and treat; (2) examining physicians
16   who examine, but do not treat; and (3) non-examining physicians who do not examine
17   or treat. Valentine v. Comm’r, Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009).
18   Most often, the opinion of a treating physician is given greater weight than the
19   opinion of a non-treating physician, and the opinion of an examining physician is
20   given greater weight than the opinion of a non-examining physician. See Garrison
21   v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
22         The ALJ must provide “clear and convincing” reasons to reject the ultimate
23   conclusions of a treating or examining physician. Embrey v. Bowen, 849 F.2d 418,
24   422 (9th Cir. 1988); Lester, 81 F.3d at 830-31. When a treating or examining
25   physician’s opinion is contradicted by another opinion, the ALJ may reject it only by
26   providing specific and legitimate reasons supported by substantial evidence in the
27   record. Orn, 495 F.3d at 633; Lester, 81 F.3d at 830; Carmickle v. Comm’r, Soc. Sec.
28   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008). “An ALJ can satisfy the ‘substantial

                                               4
1    evidence’ requirement by ‘setting out a detailed and thorough summary of the facts
2    and conflicting evidence, stating his interpretation thereof, and making findings.’”
3    Garrison, 759 F.3d at 1012 (citation omitted).
4                 2.     Opinion of Thomas Farham, M.D.3
5          In September 2015, Dr. Farham completed a questionnaire regarding
6    Plaintiff’s physical abilities. (AR 413-15.) Dr. Farham indicated that Plaintiff could
7    frequently lift or carry ten pounds, stand and walk for less than two hours in an eight-
8    hour day, and sit for about six hours in an eight-hour day. (AR 413.) He also
9    indicated that Plaintiff would need to change position at will after thirty minutes of
10   sitting and fifteen minutes of standing, and she must be permitted to walk around
11   every thirty minutes for five minutes. (AR 413-14.) Dr. Farham stated that Plaintiff
12   would need to lie down at unpredictable intervals twice a day. (AR 414.)
13         According to Dr. Farham, Plaintiff can occasionally twist, stoop/bend, and
14   climb stairs, and she can never crouch or climb ladders. (Id.) Dr. Farham noted that
15   Plaintiff is “incapable of effective use of left upper extremity,” and her abilities to
16   reach, handle, finger, push, and pull are affected by her impairment. (Id.) Dr. Farham
17   also imposed some environmental restrictions, noting that “extreme of temperature
18   and other ambient features” would exacerbate Plaintiff’s orthopedic impairments.
19   (AR 415.) Dr. Farham opined that Plaintiff’s impairments would cause her to be
20   absent from work about three times a month. (Id.) Dr. Farham concluded that
21   Plaintiff’s persistent upper back, sciatica, and left frozen shoulder issues render
22   Plaintiff unable to perform usual and customary work activities. (Id.)
23                3.     Discussion
24         The ALJ rejected Dr. Farham’s opinion and conclusions, giving the opinion
25   no weight. (AR 31.) Instead, the ALJ gave significant weight to the opinions of a
26
     3
27     Dr. Farham also provided an opinion regarding Plaintiff’s mental functioning
     ability. (AR 411-12.) Plaintiff does not challenge the ALJ’s evaluation of this
28   opinion.
                                                5
1    consultative examiner and a non-examining state agency medical consultant. (AR
2    32.) The ALJ also gave little weight to the opinion of another non-examining state
3    agency medical consultant.      (AR 31-32.)      Because Dr. Farham’s opinion is
4    inconsistent with these opinions, the ALJ must provide specific and legitimate
5    reasons supported by substantial evidence in order to reject Dr. Farham’s opinion.
6    See Lester, 81 F.3d at 830.
7          The ALJ faults Dr. Farham for not citing to any particular supporting objective
8    clinical findings. (AR 31.) An ALJ need not accept an opinion that is unsupported
9    by clinical findings. Matney on Behalf of Matney v. Sullivan, 981 F.2d 1016, 1019
10   (9th Cir. 1992).    Here, however, Dr. Farham noted that Plaintiff’s frozen left
11   shoulder, history of left humerus fracture, and persistent lower back and sciatica
12   issues supported his opinions on Plaintiff’s limitations. (AR 414-15.) This is
13   supported by his treatment notes. (See, e.g., AR 417 (“lumbago very bad”); AR 421
14   (left shoulder “largely incapable of usual [range of motion]”); AR 657 (“Left sciatica
15   shooting pain . . .”); AR 676 (diminished range of motion in left shoulder); AR 672
16   (back and leg pain); AR 703 (“aching and piercing” pain in both legs); AR 757-58
17   (pain and tenderness in left shoulder and both legs).)
18         The ALJ also found that Dr. Farham’s opinion is “internally inconsistent”
19   because he assessed standing, sitting, and walking limitations due to Plaintiff’s left
20   shoulder problems. (AR 31.) The ALJ concluded that it was “nonsensical” to suggest
21   that Plaintiff’s shoulder problems would affect her ability to stand, sit, or walk. (AR
22   31.) But as discussed above, Dr. Farham also noted that Plaintiff’s history of left
23   humerus fracture and persistent lower back and sciatica supported her limitations.
24   (See AR 414-15.)
25         Additionally, the ALJ determined that Dr. Farham’s opinion and conclusions
26   were not consistent with the medical evidence of record, which did not support the
27   restrictions that Dr. Farham identified. (AR 31.) The ALJ observed that Dr.
28   ///

                                               6
1    Farham’s opinion was “completely contradicted” by the two doctors’ opinions that
2    received significant weight. (Id.)
3          “[T]o simply state that a treating physician’s opinion is not supported by
4    objective findings or is contrary to the conclusions mandated by the evidence is not
5    sufficient.” Crayton v. Bowen, 874 F.2d 815, 1989 WL 41721 (table), at *3 (9th Cir.
6    1989) (emphasis in original) (citing Embrey, 849 F.2d at 421). This approach does
7    not provide the level of specificity required by the Ninth Circuit, “even when the
8    objective factors are listed seriatim.” Embrey, 849 F.2d at 421. Although an ALJ
9    need not recite “magic words” to reject a treating physician’s opinion, he must—in
10   addition to merely summarizing the facts—interpret the evidence and make findings.
11   See Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989). Merely stating that
12   objective evidence is contrary to the opinion evidence, without relating that evidence
13   to specific rejected opinions and findings, is inadequate. Embrey, 849 F.2d at 421;
14   see Garrison, 759 F.3d at 1012-13 (“[A]n ALJ errs when he rejects a medical opinion
15   or assigns it little weight while doing nothing more than ignoring it, asserting without
16   explanation that another medical opinion is more persuasive, or criticizing it with
17   boilerplate language that fails to offer a substantive basis for his conclusion.”);
18   Carmona v. Berryhill, No. EDCV16-01376-AJW, 2017 WL 3614425, at *4 (C.D.
19   Cal. Aug. 22, 2017) (“Saying that a medical opinion is ‘inconsistent with the
20   substantial evidence’ is not a specific reason for rejecting the opinion; it is nothing
21   more than boilerplate.”); Akins v. Astrue, No. EDCV08-01573-SS, 2009 WL
22   2949611, at *5 (C.D. Cal. Sept. 14, 2009) (ALJ erred by finding that an opinion was
23   “inconsistent with substantial evidence of record” without stating specific reasons for
24   rejecting the opinion).
25         Further, a finding that a treating physician’s opinion is inconsistent with other
26   evidence in the record “means only that the opinion is not entitled to ‘controlling
27   ///
28   ///

                                                7
1    weight.’” Soc. Sec. Ruling 96-2p, 1996 WL 374188, at *4 (S.S.A. July 2, 1996).4
2    “Even when there is substantial evidence contradicting a treating physician’s opinion
3    such that it is no longer entitled to controlling weight, the opinion is nevertheless
4    ‘entitled to deference.’” Weiskopf v. Berryhill, 693 F. App’x 539, 541 (9th Cir. 2017)
5    (citing Orn, 495 F.3d at 633); see 20 CFR § 404.1527(c)(2) (effective Aug. 24, 2012
6    to Mar. 26, 2017) (when a treating source’s medical opinion is unsupported by
7    medical evidence or is inconsistent with other substantial evidence, such that it does
8    not receive controlling weight, the ALJ must apply the listed factors to determine its
9    weight). The opinion “must be weighed using all of the factors provided in 20 C.F.R.
10   §§ 404.1527 and 416.927.” Soc. Sec. Ruling 96-2p, 1996 WL 374188, at *4. These
11   factors include, inter alia, the length of the treatment relationship, the frequency of
12   examination, and the nature and extent of the treatment relationship. 20 C.F.R.
13   § 404.1527(c). Although the ALJ is not required to analyze each factor in detail, he
14   must indicate that he has considered all of the relevant factors. See Carbajal v.
15   Berryhill, No. EDCV 17-0970-AFM, 2018 WL 1517161, at *4 (C.D. Cal. Mar. 27,
16   2018) (collecting cases); Clark v. Berryhill, No. 3:16-CV-02854-BEN-AGS, 2018
17   WL 948489, at *2 (S.D. Cal. Feb. 20, 2018).
18         The record reflects that Dr. Farham treated Plaintiff once every one to two
19   months from May 2013 through July 2014, and again from December 2014 through
20   January 2016. (See AR 416-23, 627-78, 694-717, 734-60, 793-811, 819-43, 833-43,
21   850-62.) When discussing Dr. Farham’s relationship with Plaintiff, the ALJ noted
22   only that Dr. Farham “treated the claimant at AltaMed.” (AR 30.) This does not
23   satisfy the ALJ’s obligation. See Kelly v. Berryhill, 732 F. App’x 558, 562 n.4 (9th
24   Cir. 2018) (“a cursory acknowledgment” of a physician as a “treating physician” does
25   not indicate that the factors were properly considered). Although the ALJ appears to
26
     4
27    Although this Ruling was rescinded for claims filed on or after March 27, 2017, see
     Soc. Sec. Ruling 96-2p, 2017 WL 3928298 (S.S.A. Mar. 27, 2017), it remains
28   applicable to Plaintiff’s claim.
                                               8
1    have considered the supportability and consistency of Dr. Farham’s opinion (see AR
2    31), the ALJ did not indicate that he considered Dr. Farham’s specialization, length
3    of treatment relationship, frequency of examination, or nature and extent of treatment
4    relationship. The ALJ therefore failed to consider all of the relevant factors, and
5    “[t]his failure alone constitutes reversible legal error.” Trevizo v. Berryhill, 871 F.3d
6    664, 676 (9th Cir. 2017).
7          Despite an ALJ’s error, the Court may uphold the ALJ’s decision when the
8    error is harmless. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th
9    Cir. 2014). An error is harmless if it is “inconsequential to the ultimate nondisability
10   determination,” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012), or “if the
11   agency’s path may be reasonably discerned,” Buchanan v. Colvin, 636 F. App’x 414,
12   415 (9th Cir. 2016). Here, it is not clear that the ALJ considered the relevant factors
13   before giving the opinion no weight, and “[t]he court may not speculate as to the
14   ALJ’s findings or the basis of the ALJ’s unexplained conclusions.” Ros v. Berryhill,
15   No. 2:15-CV-2389 DB, 2017 WL 896287, at *4 (E.D. Cal. Mar. 7, 2017) (citing
16   Burrell, 775 F.3d at 1138). As noted above, the ALJ faulted Dr. Farham for failing
17   to provide supporting objective evidence, but a review of Dr. Farham’s treatment
18   notes shows documented clinical findings supporting Dr. Farham’s opinions.
19   Additionally, the ALJ criticized Dr. Farham’s assessed standing, sitting, and walking
20   limitations as “nonsensical” based on Dr. Farham’s description of Plaintiff’s shoulder
21   problems, but the ALJ did not address why these limitations are nonsensical in light
22   of Dr. Farham’s description of Plaintiff’s leg and back problems. On this record, the
23   Court cannot conclude that the error was harmless.
24         In sum, the Court finds that the ALJ did not properly evaluate the opinion of
25   Dr. Farham. Accordingly, remand is warranted on this issue.
26         B.     Remand For Further Administrative Proceedings
27           Because further administrative review could remedy the ALJ’s errors,
28   remand for further administrative proceedings, rather than an award of benefits, is

                                                9
1    warranted here. See Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015)
2    (remanding for an award of benefits is appropriate in rare circumstances). Before
3    ordering remand for an award of benefits, three requirements must be met: (1) the
4    Court must conclude that the ALJ failed to provide legally sufficient reasons for
5    rejecting evidence; (2) the Court must conclude that the record has been fully
6    developed and further administrative proceedings would serve no useful purpose; and
7    (3) the Court must conclude that if the improperly discredited evidence were credited
8    as true, the ALJ would be required to find the claimant disabled on remand. Id.
9    (citations omitted).   Even if all three requirements are met, the Court retains
10   flexibility to remand for further proceedings “when the record as a whole creates
11   serious doubt as to whether the claimant is, in fact, disabled within the meaning of
12   the Social Security Act.” Id. (citation omitted).
13         Here, remand for further administrative proceedings is appropriate. The Court
14   finds that the ALJ erred in assessing and discounting a treating medical opinion. On
15   remand, the ALJ shall reassess and properly weigh Dr. Farham’s opinion. The ALJ
16   shall then reassess Plaintiff’s RFC and proceed through step four and step five, if
17   necessary, to determine what work, if any, Plaintiff is capable of performing.
18   V.    CONCLUSION
19         IT IS ORDERED that Judgment shall be entered REVERSING the decision of
20   the Commissioner denying benefits and REMANDING the matter for further
21   proceedings consistent with this Order.
22         IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this
23   Order and the Judgment on counsel for both parties.
24
25   DATED: March 29, 2019
                                            ROZELLA A. OLIVER
26
                                            UNITED STATES MAGISTRATE JUDGE
27
28
                                               10
                              NOTICE
1
     THIS DECISION IS NOT INTENDED FOR PUBLICATION IN WESTLAW,
2    LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                11
